Title: To James Madison from William Short, 9 November 1802
From: Short, William
To: Madison, James


George Town Nov. 9. 1802
W Short sends his compts. to Mr Madison & incloses the queries wch. the auditor makes as to dates—W.S. took from him the memorandum with a promise to procure the answers as soon as possible, as being necessary to the settlement of the accounts. The dates are there stated but it is proper that they should be received also from the Dept. of State. W.S. has thought he should save trouble to the Department by mentioning as below the dates of his letters in which the answers to these queries will be found

1.In his letter No. 1.—dated Septr. 30. 1789—Mr Jefferson left Paris Sep. 26. & W. S. was presented by him as Chargè des affaires.
2.In letter No. 102. June 25th. 1792.—W. S. presented his letters of credence at the Hague June 18th.
3.In letter No. 169. Sep. 16. 1794.—Letters of credence presented at St. Ildefonso Septr. 7th.
4.As to this WS can say nothing more than that he finds a note made on the back of Mr Pickering’s letter, that it was recd. in August or Septr. He finds no answer among his papers to this letter, which alone could precisè [sic] the date of reception to a day. In the acct. sent from France the charge of salary is made to the end of August & W S. is persuaded that this did not exceed the term one day. Mr Pickerings letter is dated June 17th. 1796. & it will readily be supposed as it passed through England that it will have taken to the end of August for arriving in France. WS. believes it was carried by Mr King—the time of his arrival in London may be also some indication of that at which the letter may have been recd. in France.

 

   
   RC (DLC: Gallatin Papers). Docketed by Brent. Enclosure not found.



   
   Someone, probably Jacob Wagner, here noted, “recd. comn. at Paris May 7 before that date.” JM added, “probably a few days only.”



   
   Here Daniel Brent noted, “October 23. 1792. Recd. his Commn. for Spain—& 17th December following, set out for Madrid.”



   
   Brent added the note, “No letter is found in the Office of State from Mr Short, acknowledging the receipt of that from Pickering alluded to.”


